DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebles Duque et al. (U.S. Patent No. 8,924,993).
Referring to claim 1, Niebles Duque discloses receiving, by a computing device, a plurality of demographic attributes associated with a plurality of user locations (see Column 4, Lines 44-57 and Column 5, Lines 33-38 for receiving user demographic data for multiple users, wherein each user’s demographic data identifies the user’s location).
Niebles Duque also discloses receiving content metadata associated with a plurality of content items presented at the plurality of user locations, wherein the content metadata comprises a plurality of content attributes associated with the plurality of content items (see Column 4, Line 58 through Column 5, Line 19 and Column 5, Lines 58-65).
Niebles Duque also discloses determining, based on the demographic data and the content metadata, a training dataset comprising a subset of the plurality of demographic attributes and a subset of the plurality of content attributes (see Column 5, Lines 49-57 for determining a training set 220 of videos 117, wherein the videos have the predetermined set of demographic attributes (Column 5, Lines 33-48) and the features of each video determined by the demographic analysis module in Column 5, Lines 58-65). 
Niebles Duque also discloses generating, based on the training dataset, a distribution of probability scores for at least one demographic attribute of the subset of the plurality of demographic attributes with respect to one or more values of at least one content attribute of the subset of the plurality of content attributes (see Column 2, Lines 14-24 and Column 6, Lines 1-5 for creating a classifier model based on the videos selected and the demographic and metadata acquired for those videos and once the classifier model is applied to the videos, obtaining a corresponding set of scores that serve as additional features for the video).
Niebles Duque also discloses and training, based on the distribution of probability scores, a machine learning model (see Column 6, Lines 6-13 for training, using the training dataset above, a video classifier model 215).

Referring to claim 2, Niebles Duque also discloses that each of the plurality of user locations is associated with a single user (see Column 4, Lines 52-54 for a single user can be associated with a single location, therefore each registered user is associated with each of the plurality of location that each user resides).

Referring to claim 5, Niebles Duque also discloses that the subset of the plurality of demographic attributes comprises one or more of age or gender, and wherein the subset of the plurality of content attributes comprises one or more of a genre, a content type, a production year, a review score, or a duration (see Column 4, Lines 52-54).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (U.S. Patent No. 8,924,993) in view of Kim et al. (U.S. Patent Application Publication 2017/0357890).
Referring to claim 3, Niebles Duque discloses all of the limitations of claim 1, but fails to teach that the machine learning model is a neural network comprising a plurality of neurons.
Kim discloses that a machine learning model is a neural network comprising a plurality of neurons (see Paragraph 0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the machine learning model, as taught by Niebles Duque, using the neural network, as taught by Kim, for the purpose of allowing a server system to determine inferred demographic attributes (see the bottom of Paragraph 0069 of Kim).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niebles Duque et al. (U.S. Patent No. 8,924,993) in view of Kim et al. (U.S. Patent Application Publication 2017/0357890) in further view of Miller (U.S. Patent Application Publication 2020/0204862).
Referring to claim 4, Niebles Duque and Kim disclose all of the limitations in claim 3, wherein Kim further discloses that each neuron is associated with a subset of demographic attributes (see Paragraph 0069), but fail to teach that each neuron is associated with one content attribute of the subset of the plurality of content attributes.
Miller discloses that each neuron in a neural network is associated with a content attribute of a subset of plurality of content attributes (see Paragraph 0004).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the neural network, as taught by Niebles Duque and Kim, using the content attribute neurons, as taught by Miller, for the purpose of providing an improved user interface for a computerized content delivery system that provides explorative recommendations to a user while avoiding recommendation of content that is not new to the user (see Paragraph 0007 of Miller).


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


April 27, 2022